TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00570-CV



                                 Victoria Barrientez, Appellant

                                                 v.

                               Raymond A. Contreras, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-20-004253, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


                On March 11, 2022, we abated this appeal to provide Victoria Barrientez the

opportunity to cure a jurisdictional defect by filing a supplemental clerk’s record that includes an

order granting her nonsuit of her underlying claim against Raymond A. Contreras.                See

Barrientez v. Contreras, No. 03-20-00570-CV, 2022 WL 722756, at *1 (Tex. App.—Austin

Mar. 11, 2022, no pet. h.) (per curiam) (mem. op.).         We required that Barrientez file the

supplemental clerk’s record or a status report within thirty days; otherwise, we noted, “the appeal

may be dismissed for want of jurisdiction.” Id. To date, there have been no filings in this appeal

since the abatement. Accordingly, we reinstate and dismiss the appeal. See Tex. R. App. P.

42.3(a), (c).
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: May 6, 2022




                                              2